El Juez Asociado Sr. MacLeary
emitió la opinión del Tribunal.
En el día 13 de Febrero de 1902, en el San Juan News, un periódico que se publica en la Capital de Puerto Pico, y del cual Hobart S. Bird está designado en el mismo como editor y director, apareció el siguiente editorial principal:
EL INCIDENTE DE PALMEE.
“En esta edición publicamos una carta abierta de Don Santiago Palmer, distinguido y respetado notario ó abogado, en la que de-muestra la vil y cobarde manera con que el Tribunal de Distrito de San Juan quiso utilizar sus facultades públicas para manchar el honor y la reputación de un ciudadano de carácter tan íntrego y elevado como el de Santiago Palmer.
“Para los Puertorriqueños, la reputación del hombre que fue tan injustamente atacado y la del Presidente del Tribunal del Dis-trito, Ramos, el principal promotor é inspirador de todas las iniqui-dades tramadas y puestas en práctica por aquél Tribunal, son bien conocidas, pero los americanos y extranjeros no pueden tan fácil-mente distinguir lo bueno y lo malo, entre la muchedumbre puerto-rriqueña.
“Por esta razón es que se hace necesario, como dice acertada-mente el Sr. Palmer, que se practique una investigación acerca de la ignominiosa conducta del Tribunal de Distrito, al dictar contra *390aquél sentencia condenatoria por el delito de imprudencia temera-ria, y cuya sentencia lia sido revocada por el Tribunal Supremo.
“Tenemos Jueces en los Tribunales, tan repletos de animosidad política, tan ciegos, y de instintos tan perversos para aniquilar á los de contrarias opiniones, y estimular á sus correligionarios, que ningún sacrifico de la justica, de la ley ó del derecho, es suficiente-mente grande para detenerles en la ejecución de sus nefandos pro-pósitos.
“Pónganse ustedes á recapacitar, honrados lectores, acerca de los fines con que estos irredimidos tunantes se habían puesto en con-nivencia. Ellos, funcionarios republicanos, que ocupan altos puestos de confianza; que no solamente son corruptos en su vida pública, sino inmorales é indecentes en su vida privada, se atreven acusar como de-lincuente y sentenciar á un ciudadano que está muy por encima de ellos, toda vez que su conducta queda libre de todo reproche.
“Véase el motivo porque su buen nombre fué echado á correr. Resulta que dicho caballero en sus funciones de notario, certificó que cierto documento habia sido firmado en su presencia; lo cual fué cierto. Más tarde se vino en conocimiento de que .los nombres de las personas que aparecian firmando el documento eran supuestos, pues aquéllas no dieron al notario su verdadero nombre. Con un pretexto tan trivial como éste, se procesó al notario, el Tribunal le juzgó por “imprudencia temeraria” y por ello le sentenció á cumplir condena en la cárcel.
“Valiéndose de esta acusación inmotivada, y como en son de guerra, los mismos republicanos que no podrían igualarse al acusado, se aproximan á la Mansión Ejecutiva y deploran ante el Gobernador y otros oficiales que existieran tales escándalos.
“Por supuesto que establecida la apelación, fué sobreseída la causa y el Sr. Palmer declarado inocente. Así pues la única manera de que estos sucesos ignominiosos no puedan repetirse, es la de re-novar .completamente el sistema judicial, separando de sus puestos á hombres como Ramos y. Rossy, en particular”.
Competentes funcionarios procedieron inmediatamente á la demanda del editor y director de dicho periódico, por mo-tivo de la citada publicación, bajo el Código Penal Español, entonces vigente, designando la ofensa “injurias y calum-nias”.
Después de la investigación usual ante el Juez Municipal, *392el Fiscal de la Corte de Distrito, en 8 de Marzo de 1902, pre-sentó nna acusación formal contra el demandado, oque en el Código se llama, “acusación provisional”.
La Corte de Distrito de San Juan, contra la cual fué dirigido dicho artículo editorial, se componía, en el tiempo de la citada publicación, del Hon. Juan E. Eamos, Hon. Juan Morera y Martinez y Hon. José E. F. Savage. Después, el Juez Savage renunció, y los Jueces Eamos y Morera decli-naron conocer de la causa, alegando que tenián cierto interés, en el resultado de la misma. Él Hon. Henry F. Hord fué nombrado para sustituir al Juez Savage, y tomó posesión del destino en Mayo de 1902, encargándose de dicha causa. H1 Juez Eamos renunció después, y el Hon. Juan J. Perea fué nombrado para sustituirlo. El Hon. Juan Hernández Lopez fué nombrado Juez Especial para desempeñar el cargo del Juez Morera, quien se consideró inhabilitado.
La vista tuvo lugar en el día 18 de Septiembre de 1902, y después de debida consideración, la Corte sentenció al acu-sado, como autor del delito de injurias á la autoridad, reali-zado por medio de la imprenta, á la pena de cuatro meses y un día de arresto mayor, para ser extinguida en la cárcel pública de la Ciudad de San Juan; suspensión de todo cargo y derecho del sufragio durante el tiempo de la condena y al pago de las costas.
Contra esta sentencia el demandado interpuso recurso de casación para ante la Corte Suprema de Puerto Eico, y en el día 15 de Junio de 1903, después de mucha discusión por parte de los abogados, pro y contra, esta Corte dictó sen-tencia revocando la del Tribunal de Distrito, reenviando la causa al mismo para nuevo juicio. La decisión de la Corte Suprema fué fundada en las irregularidades del procedi-miento, sosteniendo, tres de los Jueces, que el hecho de no haber notificado al demandado el nombramiento del Juez especial, Sr. Hernández López, era una infracción de ley de suficiente gravedad para hacer nula la sentencia, y sostenien-*394do dos de ellos que el Juez especial, Sr. Hernández López, no había sido propiamente nombrado, por no haberse hecho el nombramiento por el Gobernador y confirmado por el Con-sejo Ejecutivo, y que por ese motivo la sentencia era irregular, debiendo revocarse la misma; pero estando todos de acuerdo en reenviar el caso á la Corte de Distrito, para nuevo juicio, de acuerdo con la ley.
Cuando se celebró el nuevo juicio en la Corte de Distrito, dicho cuerpo se componía del Hon. Juan M'orera Martínez, el Hon. Prank H. Eicbmond, y el Hon. José Tons Soto. Re-cusándose otra vez el Juez Morera, el Sr. Angel Garcra y Yeve, Juez especial de Distrito debidamente constituido en virtud de su nombramiento por el Gobernador como tal, ocupó dicho sitio para el juicio de la causa.
Por providencia del día primero de Octubre de 190?, se ordenó que el demandado fuera citado para que compare-ciera ante la Corte á contestar la acusación presentada contra él, y para señalar día para la vista. En esta providencia se expuso que desde el primero de Julio de 1902 había estado vigente una nueva ley de Enjuiciamiento Criminal, pero aparece que ninguna tramitación se ha hecho de acuerdo con aquella ley, excepto la acusación, la alegación de inculpa-bilidad y el haberse señalado día para la vista, que son sus-tancialmente los mismos procedimientos empleados de acuerdo con la Ley de Enjuiciamiento Criminal anterior, y Orden General Eo. 228 de 23 de Diciembre de 1899.
La providencia referida, con la omisión de las. palabras preliminares y las firmas, á la letra dice así:
“ Resultando •. que el Tribunal Supremo anuló la sentencia de-cretada en esta causa, y todo lo actuado desde la acusación fiscal y ordenó que se celebrara nuevo juicio con arreglo á la ley.
“Resultando-, que hoy está vigente desde el 1 de Julio de 1902, y después de'la instrucción de esta causa, una nueva ley procesal.
Cítese al acusado, Hobart S. Bird, para que comparezca ante el Tribunal el día doce del corriente á las nueve de la mañana y oiga la *396acusación fiscal (antes conclusiones provisionales) y conteste dicha acusación con arreglo al Código de Enjuiciamiento Criminal vigente y para señalar día para el juicio”.
De consiguiente el demandado compareció, le fué leida la acusación, rehusó que se le nombrara abogado, y alegó su inculpabilidad, y se señaló el día 20 del citado Octubre, ó sea ocho días después, para el juicio.
En el día 19 del propio Octubre, el Sr. Don Juan de Guzman Benitez compareció como abogado defensor del deman-dado Bird, y presentó una alegación en su favor, en forma de moción, reclamando juicio por jurado, y exponiendo ra-zones por las cuales el demandado no había pedido el jurado, según los requisitos dól estatuto, en el mismo día ó antes de leérsele la acusación. En el día 20 de Octubre la Corte tomó en consideración este alegato del demandado, y todos los estatutos, á que se refiere, y el mismo se desestimó en todas sus partes. Entonces el demandado presentó una moción pidiendo que se anulase la acusación, que á su vez fue deses-timada por la Corte, y se procedió á la celebración del juicio, ofreciendo el Fiscal evidencia para probar la acusación. El demandado no ofreció prueba alguna en favor suyo, y la Corte procedió de acuerdo con el antiguo Código á la vota-ción en la causa, declarando al demandado culpable de acuer-do con la acusación, sentenciándolo á dos meses y un día de arresto mayor, según pidió el Fiscal, y al pago de todas las costas.
Como esta pena es menor que la impuesta por la Corte en el primer juicio, es de observarse que en el primer juicio, en la Corte de Distrito, el demandado fué convicto y senten-ciado á cuatro meses y un día de arresto mayor; compare-ciendo el acusador privado y pidiendo á la Corte que se au-mentara el castigo pedido por el Fiscal en su acusación provisional. En el segundo juicio no compareció el acusador privado, y el juicio fué celebrado y concluido de acuerdo solamente con la acusación provisional del Fiscal, que sola-*398mente pidió la pena de dos meses y nn día. El aumento se hizo en el primer ¡juicio por circunstancias agravantes, que no aparece haber sido alegadas en el segundo juicio. La pena parece haber sido bien leve y tan moderada como podría esperar nn hombre culpable. No se alega ninguna exageración con respecto á la misma.
Contra esta sentencia de la Corte de Distrito, el deman-dado Bird, interpuso en debida forma, recurso de apelación por quebrantamiento de forma para ante este Tribunal, en 24 de Octubre de 1903. El abogado defensor funda su apela-ción en el segundo párrafo del Artículo 912 del Código de Enjuiciamiento Criminal Español, alegando que el Tribunal de Distrito, en su sentencia, no habia decidido todos los ex-tremos que se habían alegado en su favor. Además aleg’ó in-fracción de ley, fundándose en el primer párrafo del Artí-culo 848, el primer párrafo del Artículo 849, el Artículo 850, y el último párrafo del Artículo 853, en relación con el párrafo 8 del Artículo 848, respecto á la providencia dictada por la Corte en su primera moción presentada en favor del demandado, en el juicio oral, preceptos todos del Código de Enjuiciamiento Criminal.
Dichos artículos admiten recursos contra sentencias firmes cuando el Tribunal haya cometido un error en la cali-ficación del delito y mencionan otras materias, que no se re-lacionan con el presente caso y que después fueron aban-donadas por el alegato presentado en esta Corte. Parece haber sido la costumbre, en los asuntos de casación, men-cionar todas las secciones de la ley que de manera alguna pudieran relacionarse con el asunto, por buena precaución, en vista de la regla contenida en los estatutos, que prescribe que si no se especifica el título y la sección del estatuto que hayan sido infringidos, la Corte desatendería el error que se .alegase. (Véase el antiguo Código de Enjuiciamiento Criminal, Artículo 874.) Parece que se ha seguido esta antigua costumbre al interponer el presente recurso de apelación.
*400En el intervalo se promovió procedimiento de habeas corpus, partiendo del fundamento de que al demandado le fué denegado recurso de apelación, no habiendo sido convicto de felony y que fué enviado inmediatamente á la cárcel. En vista de la causa de habeas corpus el demandado fué liber-tado por orden de esta Corte, puesto que tenía el derecho de interponer recurso de apelación contra la sentencia dictada por la Corte de Distrito, en dicho caso, á pesar de que era solamente un misdemeanor en vista de que la nueva ley, que no dá lugar á recursos en casos- de misdemeanor, que fué establecida por la Asamblea Legislativa de 1 de Marzo de 1902, y designado “El Código de Enjuiciamiento Criminal”, no era aplicable á actos cometidos con anterioridad á la misma, con perjuicio á cualesquiera de los derechos sustanciales del demandado. Por consiguiente el recurso fué admitido.
En el día 23 de Noviembre de 1903, los autos en el caso fueron elevados de la Corte de Distrito al Tribunal Supremo, y en 30 del mismo mes, el recurrente compareció mediante su abogado, el Sr. Juan de Guzman Benitez. El Pueblo de Puerto Eico también fué representado por el Ministerio Fiscal. En 14 de Diciembre de 1903 el abogado defensor del recurrente presentó un alegato á favor de su representado consignando detenidamente los fundamentos en que basa el recurso de apelación, los que son sustancialmente como sigue:
1. Que las frases del Artículo publicado en el periódico del cual se queja no constituyen el delito prescrito y castigado en el Artículo 265 del antiguo Código Penal, es decir, de calumnia, in-juria é insulto á la Autoridad pública, á saber: la Corte de Distrito de San Juan, como se alega en la acusación del Fiscal y en la sen-tencia de la Corte.
2 Que la Corte de Distrito incurrió en error al negarle al de-mandado un juicio por jurado en cumplimiento de su demanda hecha por su abogado defensor en 19 de Octubre.
Estos son los únicos fundamentos alegados por el deman-dado y por lo que pide se revoque la sentencia. De lo que *402contienen los autos no aparece que ningún otro derecho que solicitara el procesado, ó que él podría utilizar, le fue dene-gado, ni con arreglo á la antigua ley de Enjuiciamiento Criminal, ni de acuerdo con la actual.
El Artículo 265 del antiguo Código Penal bajo el cual fue procesado, á la letra dice:
“Los que, bailándose un Ministro de la Corona ó una Autoridad en el ejercicio de sus funciones, ó con ocasión de éstas, los calumnia-ren, injuriaren, insultaren de hecho ó de palabra, fuera de su presen-cia ó en escrito, que no estuviera á ellos dirigido, serán castigados con la pena de arresto’mayor”.
Ciertamente se cometió el delito que el estatuto se propo-nía corregir; y es bien claro que el objeto del artículo inju-rioso fué arrojar el descrédito sobre la Corte, poniéndola •en evidencia ante el pueblo sobre cuyos derechos y' libertades ella tiene que juzgar, y tendiendo de este modo á debilitar su •autoridad. Es difícil entender de qué modo una persona razonable, que no esté interesada, puede leer el artículo editorial del cual se queja, sin encontrar que cae bajo las pres-cripciones de este estatuto. (Véase el caso de Miguel Vives Deyá, decidido en 23 de Mayo de 1895, y del cual se hace re-lación en 54 Jurisprudencia Criminal, p. 615.) Ciertamente las expresiones contenidas en dicho artículo tienen por objeto 'calumniar, injuriar é insultar á los Jueces de la Corte de Dis-trito de San Juan, y el hecho de que el citado artículo se re-fiere á una carta que aparece en el citado periódico de la mis-ma fecha, no disminuye de manera alguna su carácter ofen-sivo. “Los cargos no son tampoco de carácter tan general que puedan considerarse fuera de los términos del estatuto. Es posible que la ofensa imputada al procesado también incluya la falta de respeto y consideración debida á la Autoridad, según se consigna en el párrafo 5 del Artículo 597 del mismo Código, por el cual se prescribe una pena más ligera, pero eso no gltera la criminalidad del hecho del cual se acusa al *404procesado. Bien puede considerarse culpable del delito y de la falta penados por la ley, aunque solamente puede ser con-victo del que se le acusa. De la misma manera el delito de asesinato incluye un asalto simple, pero nadie por esa razón puede reclamar el derecho de ser procesado por la menor, y exonerado de la ofensa mayor.
• En cuanto á habérsele denegado al demandado un juicio por jurado, basta decir que bajo la ley de jurados solamente aquellos felonies que se castigan con la pena de muerte, ó de presidio, pueden ser juzgados por jurado. Nadie tiene el de-recho de ser juzgado por jurado cuando solamente se trata de un misdemeanor y el mero hecho que la Sección 246 del nuevo Código Penal y la 264 del nuevo Código de Enjuicia-miento Criminal, especifican que en todo caso de libelo el jurado determinará la ley y el derecho, no se opone á la ley anterior, ni aún siquiera la contradice, porque ahí solamente se dice que cuando se provee el jurado en un caso de libelo, el mismo tendrá “el derecho de determinar la ley y el de-recho”. Los beneficios de la ley de jurados no se han ex-' tendido á los casos de libelo, ó á ningún otro misdemeanor. En el caso de que este delito se calificara como un felony, en-tonces tales causas se podrían juzgar ante jurados. Pero en la actualidad la circunstancia que. bajo el Código Penal los libelos no son felonies impide que tenga juicio por jurado un procesado que se acusa de libelo. Es por esta y otras ra-zones, innecesario discutir la cuesión si calumnia, injuria é insulto son términos en el antiguo Código, que corresponden á libelo en el Código moderno. Pero existe una gran dife-rencia entre los delitos que sería fácil de demostrar si la cues-tión se discutiera.
Además, muy bien se ha dicho en argumento, por el Fiscal, que aún si el demandado hubiera tenido derecho al jura-do, lo abandonó, y perdió su oportunidad de pedirlo, por no insistir al debido tiempo. Sin embargo, de la vista que *406tomamos del caso, ni este hecho, ni el argumento que se funda en el mismo, es material.
El deber de esta Corte en el juicio de recursos criminales, bajo la ley moderna, está consignado en la Sección 362 del nuevo Código de Enjuiciamiento Criminal, que á la letra dice así:
“Sección 362. — Después de celebrada la vista de la apelación, la Corte Suprema debe dictar sentencia sin parar mientes en los errores ó defectos técnicos ó de forma, ó en excepciones que no afecten los derechos sustanciales de las partes”
Esta sección es idéntica con la 1258 dél Código Penal de California, que ha sido interpretada en numerosos casos por el Tribunal Supremo de dicho Estado. En el caso del Pueblo contra Turley, 50 Cal., 471, la Corte Suprema de aquél Estado, al interpretar la mencionada sección, emplea las siguientes expresiones:
“A la verdad, después de considerar atentamente el ingenioso argumento presentado á favor del detenido, nos vemos en la imposi-bilidad de descubrir razón alguna por la cual deberíamos alterar la sentencia dictada en .la Corte inferior en este caso. Por las disposi-ciones del Código Penal (Sección 1258) estamos obligados á dictar sentencia sin atención á errores ó defectos técnicos ó excepciones, que no afectan los derechos sustanciales de las partes. Estamos seguros que en el juicio 'celebrado no se ha denegado ningún derecho sustancial del detenido”.
Un error de procedimiento cometido por el Tribunal sen-tenciador no justifica la revocación de la sentencia, á no ser que el mismo perjudique los derechos sustanciales del de-mandado ; é incumbe al acusado probar tal perjuicio.
Pueblo con. Murback, 64 Cal., 370; Bernett, ex-parte, 62 Cal., 528; Pueblo con. Smith, 59 Cal., 608; Pueblo con. Nelson, 56 Cal., 82; Pueblo con. Turley, 50 Cal., 471; Pueblo con. Brotherton, 47 Cal., 404.
*408Y, además, según la Ley de Enjuiciamiento Criminal Española que estaba vigente en cuanto á todo hecho cometido con anterioridad al día 1 de Julio de 1902, los errores ó de-fectos en el procedimiento podrán dar lugar al recurso de casación por quebrantamiento de forma y dichos errores están taxativamente comprendidos en los Artículos 911 y 912 de dicha ley, bastando su simple lectura para comprender que tales errores habían de ser sustanciales, como la denega-tpria de diligencias de pruebas ó la falta de citación para el juicio, en cuyos casos pueden sintetizarse todos los enumera-dos en el Artículo 911; mereciendo igual calificación de sus-tanciales, los del artículo siguiente; y que el recurso de casa-ción por quebrantamiento de forma solo procedía en los casos que mencionan los dos artículos citados, lo declaró el Tribunal Supremo de Madrid, entre otras sentencias, en la de Ramón Alvarez Lorenzo, dictada en 22 de Marzo de 1895, 54 Jurisprudencia Criminal, 620. Por consiguiente, la juris-prudencia americana y la española están en su esencia con-formes.
Por lo tanto, siguiendo el antiguo Código de Enjuicia-miento Criminal, bajo el cual este caso propiamente está con-siderado, habiéndose cometido la Ofensa con anterioridad al 1 de Julio de 1902, no se podría considerar nada.á favor del recurrente, sino los dos extremos consignados en el alegato presentado por su abogado defensor en esta Corte, en 14 de Diciembre de 1903, que • anteriormente se han consignado en la presente.
El Artículo 874 del Código de Enjuiciamiento Criminal Español, en su primer párrafo,'á la letra dice así:
“Este recurso se interpondrá en escrito firmado por abogado y procurador autorizado con poder bastante, sin que en ningún caso pueda- admitirse la protesta de presentarlo, y en dicho escrito se con-signarán en párrafos-numerados, con la mayor concisión y claridad, sus fundamentos, y se citarán el artículo de la ley que lo autorice y las leyes que se supongan infringidas”.
*410Bajo este artículo es claro que el Tribunal Supremo que-da limitado á los fundamentos del recurso que cite el deman-dado, y éstos se lian considerado ciudadosámente en la anterior discusión.
Pero no importa que este caso se considere bajo la antigua ley de procedimiento, ó bajo el Código actual; el resultado viene á ser el mismo. El demandado no tiene fundamento sostenible sobre el cual puede basarse la revocación de la sentencia.
Ninguna persona razonable puede leer los autos . en el presente caso y tener la menor duda de la culpabilidad del procesado. Hasta aliora toda discusión lia sido solamente en cuanto á las cuestiones de forma. Es verdad que éstas son materias importantes, y todo acusado tiene el derecho de insistir en ellas, como ha hecho el recurrente. Pero será bien observar, con relación al asunto, que el recurrente en el pre-sente caso ha sido juzgado dos veces por la Corte de Distrito, y sucede que dicha Corte, en ambas ocasiones, fué compuesta de tres magistrados distintos. Fué declarado culpable en ambos juicios, y en el primero fué sentenciado á cuatro meses y un día de arresto mayor, y en el segundo fué sentenciado á dos meses y un día. La primera sentencia fué revocada por el Tribunal Supremo solamente por motivos técnicos, estando de acuerdo los cinco Jueces del mismo, y el presente caso, en grado de apelación, está otra vez pendiente de la resolución de este Tribunal, sobre una cuestión semejante. En la presente causa el reo se ha sentenciado, por ser culpable del delito de injurias y calumnias, definido en el Artí-culo 265 del Código Pena] Español, á la pena de arresto mayor, cuya duración es de un mes y un día á seis meses, según el Artículo 27; y como realizó el delito por medio de la imprenta, lo que en el caso de que se trata constituye una circunstancia agravante de responsabilidad criminal, com-prendida en el número 6 del Artículo 10, es claro que la pena ha debido imponerse al acusado en su grado máximo, con *412arreglo á la disposición 3a. del Artículo 80, cuyo grado máximo, dentro del prudente arbitrio judicial, es de cuatro meses y un día á seis meses, según* la tabla demostrativa del . Artículo 95. Empero, como el recurso lia sido interpuesto por Bird, el demandado, y no por el Ministerio Fiscal, no cabe agravar la situación de aquél, imponiéndole pena superior á la que ha sido impuesta por la Corte sentenciadora, aún si este Tribunal se considerara autorizado á aumentar la pena impuesta por dicha Corte.
Está bien establecido por la jurisprudencia antes aplicada y por el Código nuevo, así como por el antiguo, que el deman-dado en un caso de misdemeanor, como el presente, no puede reclamar una revocación de la sentencia, teniendo como fun-damento meramente las irreglaridades de las cuales no se quejó en el acto, y á las cuales no se tomó excepción, ni se presentó en esta Corte. No obstante ésto, según la nueva ley que gobierna á este Tribunal en casos de apelación, hemos examinado cuidadosamente los autos todos, para determinar si habría alguna cuestión de hecho ó de derecho que resul-taría ventajosa para el acusado, sobre la cual se podría fun-dar la revocación de la sentencia. Tal pesquisa se ha hecho sin resultado. Los autos no demuestran ninguna instancia en que algún derecho ó privilegio del acusado ha- sido vio-lado, y no hay procedimiento ninguno de que con razón puede quejarse.
Aunque el recurso no se funda en el número 1 del Artículo 912 de la Ley de Enjuiciamiento Criminal Española, tampoco procedería por tal fundamento, pues de la sentencia se des-prende, con bastante claridad y precisión, cuales son los hechos que el Tribunal sentenciador estimó probados, por más que no lo dijo de modo expreso y terminante.
En vista de que no se ha cometido ningún error material en la Corte' de Distrito, ■ con perjuicio del recurrente en el. juicio del presente caso, y como la sentencia dictada contra *414el mismo es justa y correcta en todo sentido, la misma debe confirmarse, con costas; lo qne se fiará.

Resuelto de Conformidad.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y Figueras.
El Juez Asociado Sr. Sulzbacfier no formó Tribunal en la vista de esta causa.